DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-17 have been examined in this application. Claims 1, 5, 8-9, 11 and 15-17 are amended.   This is a Non-Final Office Action in response to Arguments and Amendments filed on 12/18/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments 
	In response to the Arguments and Amendments dated 12/18/2020, with respect to the “Rejection of Claims 1-3, 5-6, 12-13 and 15-17 under 35 USC 103” section on pages 11-15, the Applicant argues that the prior art does not disclose the amended claim language of, “determining a waiting time for waiting in a waiting place by the autonomous car and a traveling time for traveling to the place of the meeting by the autonomous car, the determining being performed to minimize a total monetary cost and to make a total time equal the remaining time, the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the total time including the waiting time and the traveling time, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time”. This argument is persuasive. Therefore, the rejection is withdrawn. However, a new rejection is made in view of newly found prior art reference Tanabe et al. (WO 2018/180583). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “calculating the traveling monetary cost based on fuel efficiency performance or electrical monetary cost needed for traveling per unit time … and wherein the fuel efficiency performance or the electrical monetary cost needed for traveling per unit time is based on a carrying capacity of the autonomous car”, the specification is silent as to what a “carrying capacity” encompasses or how it can be used to determine a fuel efficiency performance or an electrical monetary cost. While the specification recites that a “carrying capacity” is used in paragraphs [0024-0025], no information is included on what it entails, for example battery capacity or potential amount of riders or current weight etc., or how it is used. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

  Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the operations further include: calculating the waiting monetary cost based on the parking charge per unit time incremented every predetermined unit time”, the wording is unclear and therefore indefinite because it is unclear whether the “predetermined unit time” is the same unit time used in describing the parking charge or a different unit time. The limitation is interpreted so that calculating the waiting monetary cost based on the parking charge per unit time and a time spent waiting reads on it. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “calculating the traveling monetary cost based on fuel efficiency performance or electrical monetary cost needed for traveling per unit time … and wherein the fuel efficiency performance or the electrical monetary cost needed for traveling per unit time is based on a carrying capacity of the autonomous car”, the wording is unclear and therefore indefinite because it is unclear what it means for the fuel efficiency performance or the electrical monetary cost to be based on a “carrying capacity of the autonomous car”. Does this mean it is based on a batter capacity? For example, a car is more fuel efficient because it runs off battery energy. Does it mean how much a vehicle can carry? Does it mean how much a vehicle is currently carrying? The specification is silent as to what the “carrying capacity” encompasses or how it can be used in calculating the traveling monetary cost. Please see 112(a) rejection. The limitation is interpreted so that calculating the traveling monetary cost based on power loss cost, which is based on a fuel consumption rate dependent on the weight of the vehicle reads on it. 
  Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the waiting monetary cost for the waiting includes the parking charge per unit time incurred until the time of the meeting with the user”, the wording is unclear and therefore indefinite because it is unclear whether the limitation is describing that the parking charge spans the entire time until meeting with the user, for example when parking at a destination, or whether this limitation is describing that the parking charge is simply incurred prior to meeting with the user. The limitation is interpreted so that waiting monetary cost for the waiting being incurred prior to arriving at the destination reads on it. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al. (JP 2011/174890) in view of Tanabe et al. (WO 2018/180583) in further view of Gibbs et al. (US 2018/0335777 A1).

As per Claim 1, Fujinami et al. discloses an autonomous car, comprising: 
([0012] memory); and 
a processor that, in operation, performs operations including ([0012] Navigation device 100): 
acquiring meeting information indicating a place of a meeting with a user and a time of the meeting with the user ([0020]; Desired arrival time and destination is set for user. “Meeting” can be interpreted as the intended use of a destination place. The destination in Fujinami can be a meeting place based on the user’s personal intention); 
calculating a remaining time between the time of the meeting and a current time ([0042-0044] Fig. 3 Steps S100-160 Calculate estimated arrival time and free time (remaining time)); 
determining a waiting time for waiting in a waiting place by the autonomous car and a traveling time for traveling to the place of the meeting by the autonomous car ([0045-0048];  Steps S180-S260 Determine time required to travel guided route (traveling time) and waiting time), the determining being performed to minimize a total monetary cost and to make a total time equal the remaining time ([0021, 0046, 0048] Step S200 Route is selected to minimize total link cost and Step S240 make the desired arrival time (make total time equal remaining time)), the total time including the waiting time and the traveling time ([0047-0048] Time includes the time required to travel guided route (traveling time) and waiting time); and 

	While Fujinami et al. teaches determining a route with the above timeframes in order to minimize a total cost, Fujinami et al. does not disclose: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time. 

Tanabe et al. teaches: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time ([0176-0177, 0180-0183, 0190-0192] Total route cost includes cost of charging, parking per unit time (waiting cost for the waiting), toll cost and power loss cost of driving (cost of traveling))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Tanabe et al. with the motivation being to reduce environmental impact, prevent running out of charge and provide a route adapted to user preferences as detailed in Tanabe et al. [0002-0003, 0007]. 

	Furthermore, Fujinami et al. discloses:
determining a route along which the car is to travel to the place of the meeting with no remaining time ([0052-0055] Steps S360-S380 Route is selected to arrive at the destination at the desired arrival time (with no remaining time))
controlling the driver to travel along the route and to wait at the waiting place during the total time in order to arrive at the place of the meeting ([0003, 0053-0055] Step S400 Guidance route guidance is started in order to arrive at the destination at the desired arrival time (with no remaining time))

	While Fujinami et al. discloses determining a route for the driver to follow, Fujinami et al. does not disclose that the vehicle is an autonomous car. 

Gibbs et al. teaches: controlling the autonomous vehicle along the route ([0027]; Autonomous vehicles are navigated along predetermined driving route). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Gibbs et al. with the motivation being to increase user convenience by providing efficient public transportation as detailed in Gibbs et al. [0003-0004]. 

As per Claim 2, Fujinami et al. discloses the autonomous car according to claim 1, 

Fujinami et al. does not disclose: 
wherein the autonomous car is an electric vehicle configured to use electricity as a source of energy for the traveling, and wherein the total monetary cost includes an electrical monetary cost of electricity consumed in the traveling

However, Tanabe et al. teaches: 
wherein the autonomous car is an electric vehicle configured to use electricity as a source of energy for the traveling, and wherein the total monetary cost includes an electrical monetary cost of electricity consumed in the traveling ([0190-0192] Total cost includes a power loss cost accounting for the electrical monetary cost of electricity consumed in travel). 
The motivation to combine Fujinami et al. and Tanabe et al. is provided in rejection to Claim 1.

As per Claim 3, Fujinami et al. discloses the autonomous vehicle according to claim 2, further comprising: the total time including the waiting time, and the traveling time, and wherein the route is ([0047-0048] Time includes the time required to travel guided route (traveling time) and waiting time).

While Fujinami et al. discloses the above limitations, Fujinami et al. does not disclose a battery that supplies power to the autonomous car and that the total time includes the charging time, and wherein the route is for causing the electric vehicle to travel to the place of the meeting after the charging of the battery.

However, Tanabe et al. teaches:
battery that supplies power to the autonomous car and the total time includes the charging time, and wherein the route is for causing the electric vehicle to travel to the place of the meeting after the charging of the battery ([0051, 0178-0181]; Battery supplies electric vehicle and total time includes the charging time. Route goes to the charging station and on to the destination (place of the meeting)). 
The motivation to combine Fujinami et al. and Tanabe et al. is provided in rejection to Claim 1. 

As per Claim 4, Fujinami et al. discloses the autonomous car according to claim 1, 

Fujinami et al. does not disclose: 
wherein the operations further include: calculating the waiting monetary cost based on the parking charge per unit time incremented every predetermined unit time.

However, Tanabe et al. teaches:
([0182-0183]; Parking fee per hour is used to determine total cost of waypoint).
The motivation to combine Fujinami et al. and Tanabe et al. is provided in rejection to claim 1. 

As per Claim 5, Fujinami et al. discloses the autonomous car according to claim 1, 

Fujinami et al. does not disclose: 
wherein the operations further include: 
calculating the traveling monetary cost based on fuel efficiency performance or electrical monetary cost needed for traveling per unit time, the traveling monetary cost being a monetary cost of a source of energy consumed in the traveling to the place of the meeting, and 
wherein the fuel efficiency performance or the electrical monetary cost needed for traveling per unit time is based on a carrying capacity of the autonomous car.

However, Tanabe et al. teaches:
wherein the operations further include: 
calculating the traveling monetary cost based on fuel efficiency performance or electrical monetary cost needed for traveling per unit time, the traveling monetary cost being a monetary cost of a source of energy consumed in the traveling to the place of the meeting ([0054, 0057, 0190-0192] Traveling cost is based on power consumption rate (fuel efficiency). Power loss cost accounts for the monetary cost of electricity consumed in travel), and 
wherein the fuel efficiency performance or the electrical monetary cost needed for traveling per unit time is based on a carrying capacity of the autonomous car  ([0056-0057]; Power consumption rate is based on records and the weight of the electric vehicle)
Fujinami et al. and Tanabe et al. is provided in rejection to claim 1. 

As per Claim 7, Fujinami et al. discloses the autonomous car according to claim 1, 

Fujinami et al. does not disclose: 
wherein the autonomous car is an automatic-driving transport car that is automatically driven and that transports the user, and 
wherein the place of the meeting is where the user is to begin transport in the autonomous car.

However, Gibbs et al. teaches: 
	wherein the autonomous car is an automatic-driving transport car that is automatically driven and that transports the user ([0029]; Autonomous car service requests includes picking up of passengers (user) at starting points (place of meeting) and bringing them to drop-off points (transports user)); and 
	wherein the place of the meeting is where the user is to begin transport in the autonomous car ([0029] Starting point (place of meeting) is where the passenger is picked up).
The motivation to combine Fujinami et al. and Gibbs et al. is provided in rejection to claim 1. 

As per Claim 9, Fujinami et al. discloses the autonomous car according to claim 1, 

Fujinami et al. does not disclose: 
wherein the waiting monetary cost for the waiting includes the parking charge per unit time incurred until the time of the meeting with the user.

Tanabe et al. teaches:
wherein the waiting monetary cost of the waiting includes the parking charge per unit time incurred until the time of the meeting with the user ([0182-0183] Parking costs include an charge per unit time and are incurred prior to meeting with the user). 
The motivation to combine Fujinami et al. and Tanabe et al. is provided in rejection to claim 1. 

As per Claim 10, Fujinami et al. discloses the autonomous car according to claim 9, 

Fujinami does not disclose: 
wherein the memory stores in advance a plurality of parking lots and parking monetary costs associated with the plurality of parking lots.

However, Tanabe et al. teaches:
wherein the memory stores in advance a plurality of parking lots and parking monetary costs associated with the plurality of parking lots ([0028, 0182]; Fig. 14 Data storage unit 119 stores plurality of facilities and parking costs associated with the facilities)
The motivation to combine Fujinami et al. and Tanabe et al. is provided in rejection to claim 1. 

As per Claim 12, Fujinami et al. discloses the autonomous car according to claim 1, 

Fujinami et al. does not disclose: 
wherein the operations further include: calculating the traveling monetary cost of the traveling based on fuel efficiency performance, the fuel efficiency performance including at least one of traveling conditions, type of fuel, a traveling pattern, road surface state, and a tire air pressure.

However, Tanabe et al. teaches: 
wherein the operations further include: calculating the traveling monetary cost of the traveling based on fuel efficiency performance, the fuel efficiency performance including at least one of traveling conditions, type of fuel, a traveling pattern, road surface state, and a tire air pressure meeting ([0054, 0057, 0078-0079, 0190-0192] Traveling cost is based on power consumption rate (fuel efficiency). Fuel efficiency considers the weather (traveling conditions), slope (traveling pattern) and type of road (road surface state))
The motivation to combine Fujinami et al. and Tanabe et al. is provided in rejection to claim 1. 

As per Claim 13, Fujinami et al. discloses the autonomous car according to claim 1, 

Fujinami et al. does not disclose: 
a battery that supplies power to the autonomous car,
wherein the operations further include: 
calculating the waiting monetary cost; and Attorney Docket No. P54893U.S. Pat. Appl. No. 16/021,104 
determining whether to charge the battery at a charging station during the waiting to maximize the waiting time and minimize the waiting monetary cost.

However, Tanabe et al. teaches:
a battery that supplies power to the autonomous car ([0051]; Battery supplies electric vehicle).
wherein the operations further include: 
calculating the waiting monetary cost ([0176-0177, 0180-0183]; Cost of waiting is determined); and Attorney Docket No. P54893U.S. Pat. Appl. No. 16/021,104 
([0176-0177, 0219-0220]; Fig. 16-17 Route and associated charging waypoint is chosen in order to minimize cost. Claim language of maximizing the waiting time and minimizing the waiting cost is intended use).
The motivation to combine Fujinami et al. and Tanabe et al. is provided in rejection to claim 1. 

As per Claim 14, Fujinami et al. discloses the autonomous car according to claim 1, wherein the processor determines the route with the waiting place being along the route ([0008] Waypoint waiting place is along the route).

Fujinami et al. does not disclose:
wherein the waiting place includes free and temporary parking 

However, Tanabe et al. teaches: wherein the waiting place includes free and temporary parking ([0182]; No parking cost, only charging cost, is associated with charging stations U and V).
The motivation to combine Fujinami et al. and Tanabe et al. is provided in rejection to claim 1.

As per Claim 15, Fujinami et al. discloses a traveling controller that controls traveling of an autonomous car, the traveling controller comprising: 
a memory ([0012] memory); and 
a processor that, in operation, performs operations including ([0012] Navigation device 100): 
acquiring meeting information indicating a place of a meeting with a user and a time of the meeting with the user ([0020]; Desired arrival time and destination is set for user. “Meeting” can be interpreted as the intended use of a destination place. The destination in Fujinami can be a meeting place based on the user’s personal intention); 
calculating a remaining time between the time of the meeting and a current time ([0042-0044] Fig. 3 Steps S100-160 Calculate estimated arrival time and free time (remaining time)); 
determining a waiting time for waiting in a waiting place by the autonomous car and a traveling time for traveling to the place of the meeting by the autonomous car ([0045-0048];  Steps S180-S260 Determine time required to travel guided route (traveling time) and waiting time), the determining being performed to minimize a total cost and to make a total time equal the remaining time ([0021, 0046, 0048] Step S200 Route is selected to minimize total link cost and Step S240 make the desired arrival time (make total time within remaining time)), the total time including the waiting time and the traveling time ([0047-0048] Time includes the time required to travel guided route (traveling time) and waiting time); and 

	While Fujinami et al. teaches determining a route with the above timeframes in order to minimize a total cost, Fujinami et al. does not disclose: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time. 

	However, Tanabe et al. teaches: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time ([0176-0177, 0180-0183, 0190-0192] Total route cost includes cost of charging, parking per unit time (waiting cost for the waiting), toll cost and power loss cost of driving (cost of traveling))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Tanabe et al. with the motivation being to reduce environmental impact, prevent running out of charge and provide a route adapted to user preferences as detailed in Tanabe et al. [0002-0003, 0007]. 

	Furthermore, Fujinami et al. discloses: 
determining a route along which the car is to travel to the place of the meeting with no remaining time ([0052-0055] Steps S360-S380 Route is selected to arrive at the destination at the desired arrival time (with no remaining time))
controlling the driver to travel along the route and to wait at the waiting place during the total time in order to arrive at the place of the meeting ([0003, 0053-0055] Step S400 Guidance route guidance is started in order to arrive at the destination at the desired arrival time (with no remaining time))

	While Fujinami et al. discloses determining a route for the driver to follow, Fujinami et al. does not disclose that the vehicle is an autonomous car. 

	However, Gibbs et al. teaches: controlling the autonomous vehicle along the route ([0027]; Autonomous vehicles are navigated along predetermined driving route). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Gibbs et al. with the motivation being to increase user convenience by providing efficient public transportation as detailed in Gibbs et al. [0003-0004]. 

As per Claim 16, Fujinami et al. discloses a traveling control method for controlling traveling of an autonomous car, the traveling control method comprising: 
acquiring meeting information indicating a place of a meeting with a user and a time of the meeting with the user ([0020]; Desired arrival time and destination is set for user. “Meeting” can be interpreted as the intended use of a destination place. The destination in Fujinami can be a meeting place based on the user’s personal intention); 
calculating a remaining time between the time of the meeting and a current time ([0042-0044] Fig. 3 Steps S100-160 Calculate estimated arrival time and free time (remaining time)); 
determining a waiting time for waiting in a waiting place by the autonomous car and a traveling time for traveling to the place of the meeting by the autonomous car ([0045-0048];  Steps S180-S260 Determine time required to travel guided route (traveling time) and waiting time), the determining being performed to minimize a total cost and to make a total time equal the remaining time ([0021, 0046, 0048] Step S200 Route is selected to minimize total link cost and Step S240 make the desired arrival time (make total time within remaining time)), the total time including the waiting time and the traveling time ([0047-0048] Time includes the time required to travel guided route (traveling time) and waiting time); and 

Fujinami et al. teaches determining a route with the above timeframes in order to minimize a total cost, Fujinami et al. does not disclose: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time. 

	However, Tanabe et al. teaches: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time ([0176-0177, 0180-0183, 0190-0192] Total route cost includes cost of charging, parking per unit time (waiting cost for the waiting), toll cost and power loss cost of driving (cost of traveling))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Tanabe et al. with the motivation being to reduce environmental impact, prevent running out of charge and provide a route adapted to user preferences as detailed in Tanabe et al. [0002-0003, 0007]. 

	Furthermore, Fujinami et al. discloses: 
determining a route along which the car is to travel to the place of the meeting with no remaining time ([0052-0055] Steps S360-S380 Route is selected to arrive at the destination at the desired arrival time (with no remaining time))
controlling the driver to travel along the route and to wait at the waiting place during the total time in order to arrive at the place of the meeting ([0003, 0053-0055] Step S400 Guidance route guidance is started in order to arrive at the destination at the desired arrival time (with no remaining time))

	While Fujinami et al. discloses determining a route for the driver to follow, Fujinami et al. does not disclose that the vehicle is an autonomous car. 

	However, Gibbs et al. teaches: controlling the autonomous vehicle along the route ([0027]; Autonomous vehicles are navigated along predetermined driving route). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Gibbs et al. with the motivation being to increase user convenience by providing efficient public transportation as detailed in Gibbs et al. [0003-0004]. 

As per Claim 17, Fujinami et al. discloses a non-transitory computer-readable storage medium storing a control program causing a computer to function as a traveling controller that controls traveling of an autonomous car, the control program causing the computer to perform operations including: 
acquiring meeting information indicating a place of a meeting with a user and a time of the meeting with the user ([0020]; Desired arrival time and destination is set for user. “Meeting” can be interpreted as the intended use of a destination place. The destination in Fujinami can be a meeting place based on the user’s personal intention); 
calculating a remaining time between the time of the meeting and a current time ([0042-0044] Fig. 3 Steps S100-160 Calculate estimated arrival time and free time (remaining time)); 
([0045-0048];  Steps S180-S260 Determine time required to travel guided route (traveling time) and waiting time), the determining being performed to minimize a total cost and to make a total time equal the remaining time ([0021, 0046, 0048] Step S200 Route is selected to minimize total link cost and Step S240 make the desired arrival time (make total time within remaining time)), the total time including the waiting time and the traveling time ([0047-0048] Time includes the time required to travel guided route (traveling time) and waiting time); and 

	While Fujinami et al. teaches determining a route with the above timeframes in order to minimize a total cost, Fujinami et al. does not disclose: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time. 

	However, Tanabe et al. teaches: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time ([0176-0177, 0180-0183, 0190-0192] Total route cost includes cost of charging, parking per unit time (waiting cost for the waiting), toll cost and power loss cost of driving (cost of traveling))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Tanabe et al. with the motivation being to reduce environmental impact, prevent running out of charge and provide a route adapted to user preferences as detailed in Tanabe et al. [0002-0003, 0007]. 
	
	Furthermore, Fujinami et al. discloses: 
determining a route along which the car is to travel to the place of the meeting with no remaining time ([0052-0055] Steps S360-S380 Route is selected to arrive at the destination at the desired arrival time (with no remaining time))
controlling the driver to travel along the route and to wait at the waiting place during the total time in order to arrive at the place of the meeting ([0003, 0053-0055] Step S400 Guidance route guidance is started in order to arrive at the destination at the desired arrival time (with no remaining time))

	While Fujinami et al. discloses determining a route for the driver to follow, Fujinami et al. does not disclose that the vehicle is an autonomous car. 

	However, Gibbs et al. teaches: controlling the autonomous vehicle along the route ([0027]; Autonomous vehicles are navigated along predetermined driving route). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Gibbs et al. with the motivation being to increase user convenience by providing efficient public transportation as detailed in Gibbs et al. [0003-0004]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al. (JP 2011/174890) in view of Tanabe et al. (WO 2018/180583) in further view of Gibbs et al. (US 2018/0335777 A1) in further view of Brady et al. (US 10,241,516 B1)

As per Claim 8, Fujinami et al. discloses the autonomous car according to claim 1, 

Fujinami et al. does not disclose: 
wherein the waiting place is a same place as the place of the meeting.

	However, Brady et al. teaches: 
wherein the waiting place is a same place as the place of the meeting (59: 12-15).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations as detailed in Brady et al. with the motivation being to increase security for package delivery by allowing time for a user to arrive and enter an access code to receive their package as detailed in Brady et al. (59:15-20). 

Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al. (JP 2011/174890) in view of Tanabe et al. (WO 2018/180583) in further view of Huang et al. (US 2017/0059336 A1). Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al. (JP 2011/174890) in view of Tanabe et al. (WO 2018/180583) in further view of Huang et al. (US 2017/0059336 A1).

Examiner’s Note: An alternative rejection is provided for claim 1 to better align with dependent
claim 6. 

As per Claim 1, Fujinami et al. discloses an autonomous car, comprising: 
a memory ([0012] memory); and 
a processor that, in operation, performs operations including ([0012] Navigation device 100): 
acquiring meeting information indicating a place of a meeting with a user and a time of the meeting with the user ([0020]; Desired arrival time and destination is set for user. “Meeting” can be interpreted as the intended use of a destination place. The destination in Fujinami can be a meeting place based on the user’s personal intention); 
calculating a remaining time between the time of the meeting and a current time ([0042-0044] Fig. 3 Steps S100-160 Calculate estimated arrival time and free time (remaining time)); 
determining a waiting time for waiting in a waiting place by the autonomous car and a traveling time for traveling to the place of the meeting by the autonomous car ([0045-0048];  Steps S180-S260 Determine time required to travel guided route (traveling time) and waiting time), the determining being performed to minimize a total monetary cost and to make a total time equal the remaining time ([0021, 0046, 0048] Step S200 Route is selected to minimize total link cost and Step S240 make the desired arrival time (make total time within remaining time)), the total time including the waiting time and the traveling time ([0047-0048] Time includes the time required to travel guided route (traveling time) and waiting time); and 

	While Fujinami et al. teaches determining a route with the above timeframes in order to minimize a total cost, Fujinami et al. does not disclose: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost 

	However, Tanabe et al. teaches: the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time ([0176-0177, 0180-0183, 0190-0192] Total route cost includes cost of charging, parking per unit time (waiting cost for the waiting), toll cost and power loss cost of driving (cost of traveling))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Tanabe et al. with the motivation being to reduce environmental impact, prevent running out of charge and provide a route adapted to user preferences as detailed in Tanabe et al. [0002-0003, 0007]. 

	Furthermore, Fujinami et al. discloses:
determining a route along which the car is to travel to the place of the meeting with no remaining time ([0052-0055] Steps S360-S380 Route is selected to arrive at the destination at the desired arrival time (with no remaining time))
controlling the driver to travel along the route and to wait at the waiting place during the total time in order to arrive at the place of the meeting ([0003, 0053-0055] Step S400 Guidance route guidance is started in order to arrive at the destination at the desired arrival time (with no remaining time))

Fujinami et al. discloses determining a route for the driver to follow, Fujinami et al. does not disclose that the vehicle is an autonomous car. 

	However, Huang et al. teaches: controlling the autonomous vehicle along the route ([0009] Autonomous vehicles are navigated along predetermined driving route). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujinami et al. to include the above limitations, as detailed in Huang et al. with the motivation being to optimize service requests and decrease costs as detailed in Huang et al. [0008-0009]. 

As per Claim 6, Fujinami et al. discloses the autonomous car according to claim 1, 

Fujinami et al. does not disclose: 
wherein the autonomous car is an automatic-driving delivery car that is automatically driven and that delivers a package to the user, and 
wherein the place of the meeting is where the package to the user is to be delivered to the user.

However, Huang et al. teaches: 
wherein the autonomous car is an automatic-driving delivery car that is automatically driven and that delivers a package to the user ([0007, 0026] Autonomous vehicle dispatch includes deliveries),  and 
wherein the place of the meeting is where the package to the user is to be delivered to the user ([0057]; Destination is the delivery location).
Fujinami et al. and Huang et al. is provided in rejection to claim 1. 

Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (WO 2018/180583) in view of Fujinami et al. (JP 2011/174890) in further view of Gibbs et al. (US 2018/0335777 A1). 

Examiner’s Note: An alternative rejection is provided for claim 1 to better align with dependent
claim 11. 

As per Claim 1, Tanabe et al. discloses an autonomous car, comprising: 
a memory ([0361-0362] Memory); and 
a processor that, in operation, performs operations including ([0361-0362] CPU): 
acquiring meeting information indicating a place of a meeting with a user and a time of the meeting with the user ([0060, 0063]; Desired arrival time and destination is set for user. “Meeting” can be interpreted as the intended use of a destination place. The destination in Tanabe et al. can be a meeting place based on the user’s personal intention); 
calculating a remaining time between the time of the meeting and a current time ([0280, 0284-0285] Calculate a maximum value of total time to the place of arrival); 
determining a waiting time for waiting in a waiting place by the autonomous car and a traveling time for traveling to the place of the meeting by the autonomous car ([0284-0285] Determine travel time required to move to the destination (traveling time) and a time for waiting and charging the vehicle at a waypoint (waiting time)), the determining being performed to minimize a total monetary cost and to make a total time close to the remaining time ([0176-0177, 0270, 0290-0291, 0305-0306]; Route is selected to minimize a total cost and make the total time close to the maximum value of total time (remaining time) in order to maximize time that storage capacity is provided to the charging station. For example, at waypoint U the total time for the route is set to be 2 minutes less than the set total time of 300 in order to maximize an incentive), the total monetary cost including a traveling monetary cost of the traveling and a waiting monetary cost for the waiting, the total time including the waiting time and the traveling time, the waiting monetary cost including a parking charge per unit time for the waiting, the parking charge per unit time being incurred incrementally during the waiting time  ([0176-0177, 0180-0183, 0190-0192, 0305-0307] Total route cost includes cost of charging, parking per unit time (waiting cost for the waiting), toll cost and power loss cost of driving (cost of traveling)); 
determining a route along which the autonomous car is to travel to the place of the meeting and to arrive at the place of the meeting with minimal time remaining ([0176-0177, 0230, 0290-0291] Route is determined to arrive at destination with minimal time remaining).

	While Tanabe et al. discloses the above limitations including determining a waiting time and traveling time to make a total time close to the remaining time and determining an associated route that makes the car travel to the place of the meeting with minimal time remaining, Tanabe et al. does not explicitly disclose: determining a waiting time and traveling time to make a total time equal a remaining time and determining a route to travel to arrive at the place of the meeting with no remaining time. 

	However, Fujinami et al. teaches: determining a waiting time and traveling time to make a total time equal a remaining time and determining a route to travel to arrive at the place of the meeting with no remaining time ([0021, 0046, 0048, 0052-0055] Route is selected to minimize total link cost and make the desired arrival time (make total time equal remaining time). Route is selected to arrive at the destination at the desired arrival time (with no remaining time)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanabe et al. to include the above limitations, as detailed in Fujinami et al. with the motivation being to increase user convenience by preventing unnecessary waiting at the destination as detailed in Fujinami et al. [0004, 0008]. 

Furthermore, Tanabe et al. discloses:
controlling the driver to travel along the route and to wait at the waiting place during the total time in order to arrive at the place of the meeting ([0213-0214, 0230, 0250-0251]; Guidance route is started to guide driver to the destination)

	However, Gibbs et al. teaches: controlling the autonomous vehicle along the route ([0027]; Autonomous vehicles are navigated along predetermined driving route). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanabe et al. to include the above limitations, as detailed in Gibbs et al. with the motivation being to increase user convenience by providing efficient public transportation as detailed in Gibbs et al. [0003-0004]. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (WO 2018/180583) in view of Fujinami et al. (JP 2011/174890) in further view of Gibbs et al. (US 2018/0335777 A1) in further view of Geelen (US 2013/0218453 A1). 


As per Claim 11, Tanabe et al. discloses an autonomous car, comprising: 
calculating the waiting time and the traveling time in order to minimize the total monetary cost, wherein the total monetary cost includes the parking charge per unit time and a traveling cost ([0176-0177, 0180-0183, 0190-0192, 0305-0307]; Waiting time and traveling time is determined to minimize total cost. Total route cost includes cost of charging, parking per unit time (waiting cost for the waiting), toll cost and power loss cost of driving (cost of traveling)). 

While Tanabe et al. discloses the above limitations, including calculating the waiting time and traveling time to minimize the total monetary cost as outlined, Tanabe et al. does not explicitly disclose that a ratio of these times are determined and that the traveling cost is a cost per unit time. 

However, Geelen teaches: determining a ratio of the waiting time and the traveling time, wherein the traveling cost is a cost per unit time, in order to minimize the total monetary cost ([0125-0128, 0130, 0134-0135]; Fig. 12, Percentage of expected journey time is calculated (ratio of the waiting time to the traveling time) in order to minimize a total cost).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanabe et al. include the above limitations as detailed in Geelen, with the motivation being to accurately predict the changes in cost due to time-dependence and optimize the cost of the route as detailed in Geelen [0124, 0141]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619